—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Upon his plea of guilty to burglary in the third degree (Penal Law § 140.20) in Herkimer County, defendant was sentenced to a term of incarceration to run consecutive to a term of incarceration imposed on unrelated burglary charges in Oneida County. We modify the sentence as a matter of discretion in the interest of justice by directing that the sentence run concurrently with that Oneida County term of incarceration. We have examined defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Herkimer County Court, Kirk, J. — Burglary, 3rd Degree.) Present — Pine, J. P., Lawton, Wisner, Callahan and Fallon, JJ.